Case 3:19-cv-00665-MMD-WGC Document 37-27 Filed 05/17/20 Page 1 of 3




                  Exhibit 27




                     Exhibit 27
                                                                                                 I
             Case 3:19-cv-00665-MMD-WGC Document 37-27 Filed 05/17/20 Page 2 of 3




                                                Law Offices of
                                           MICHAELE.LANGTON
                                                 Attorney at Law
                                              801 Riverside Drive
                                              Reno, Nevada 89503

  Michael E. Langton                                                            (775) 329-7557
  E-Mail: mlangtoo@sbcglobal.net                                            Fax (775) 329-7447

                                             July 6, 2018

         Traci Davis, Superintendent
         Washoe County School District
         425 E . 9 th Street
         P.O. Box 30425
         Reno, Nevada 89520-3425

                .Re:    Trina 01sen
                        Grievance Protesting .Recommendation To Discharge

         Dear Superintendent Davis:

              Please be advised I represent Trina Olsen and in said capacity
         hereby file a grievance on her behalf protesting the recommendation
         of dismissal as stated in a letter dated June 28, 20 18, from former
         Area Superintendent Roger Gonzales.

              This grievance is filed pursuant to the procedure set forth in
         Article 18 of the collective bargaining agreement between Washoe
         County School District and Washoe School Principals' Association
         currently in effect. This grievance is filed with full reservation
         of rights to challenge every aspect of the dismissal including, but
         not limited to the District's failure to follow the procedures in
         the collective barga ining agreement and in NRS Chapter 391.

              Pursuant to Article 18.12 (h) , Mrs. Olsen is entitled to a
         predisciplinary hearing before you, as a Sup~rintendent, or your
         designee as set forth in NRS 391.650 to 391.800, "and in compliance
         with [the collective bargaining agreement]."       Pursuant to the
         requirements of Article 18.12(h) (2), "the District must hold or
         schedule the hearing within fifteen (15) days of receipt of the
         request for · hearing.

              Pursuant to Subsection 3 of Article 12(h) request is hereby
         made for a complete copy of the investigation, including any
         recordings , transcribed copies of interview ( s) if available or
         documents used by the District or any outside source to reach t he
         sustained findings.




_____________ __________________   .-:;.                            ··--·
                                                                            OLSEN• 000059
  Case 3:19-cv-00665-MMD-WGC Document 37-27 Filed 05/17/20 Page 3 of 3




     Please have your representative contact me       immediately to
schedule the above-referenced hearing .

    Thank you for your cooperation in this matter.

                    Very Truly Yours,




                    Michael E . Langton, Esq.

MEL: mek
cc: Trina Olsen

    Chris Reich, _Deputy General Counsel
     WCSD

    Virginia R. Doran, Director
     Labor Relations
     WCSD

    Emily Ellison, Chief Human Resources .Officer
     WCSD

    Selene Lewis, Human Resources Technician
     WCSD




                                                              OLSEN • 000060
